DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.

Response to Amendment
The amendment filed 10/21/2020 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 recite the limitation “determining a slope of the curve at a time of contrast bolus arrival at only a region distal to the stenosed vessel segment.” According to p. 8, l. 32 – p. 9, l. 10 of the specification, “a partial segmentation (e.g. of the branches distal to the stenosis) can be sufficient for vFFR calculations if the ostium diameter is used to calculate peripheral resistance, for example by 10equation 1.” The specification does not exclude other segments; rather it states that segmentation of the branches distal to the stenosis can be sufficient. The limitation therefore is seen as new matter.
Claims not directly addressed are also rejected under 35 U.S.C. 112(a) as dependent upon the rejected base claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11-12, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, et al. (US 20140243662), hereinafter Mittal, in view of Kassab, et al. (US 20130060133), hereinafter Kassab, and Yao et al (US 20140086461), hereinafter Yao.
Regarding claim 1, Mittal teaches a device for fractional flow reserve determination (the scanner or locally on a computer at the scanning facility [0010]; a computer, non-transitory computer readable medium, or alternately a computing device or non-transitory computer readable medium incorporated into the CT scanner. [0048] A computing device, server, tablet, smartphone, or other computer can be used [0069]), the device comprising: 
- a processor configured to generate a three-dimensional model (fig. 5A) of a portion of an imaged vascular vessel tree (following 3D isotemporal acquisition of the whole heart is illustrated in (702), multiplanar reformations of the three primary coronary vessels are generated [0052]. 3D arterial lumen geometry is calculated from the angiogram and in step 1208, the 3D arterial lumen geometry and the information about CFV and inflow and outflow rate boundary conditions are used to execute computational fluid dynamics (CFD) modeling of the arterial network of interest [0069], fig. 11) surrounding a stenosed vessel segment, the imaged vascular Note that fig. 11 shows that imaged vascular vessel tree (the arterial network of interest) surrounds a stenosed vessel segment), 
calculate a blood flow through the stenosed vessel segment based on an analysis of a time-series of X-ray images of the vascular vessel tree (applying Eq.  (25) to real-world CT angiography data for absolute flow measurement in a patient with LAD disease, as illustrated in FIG. 9… one variable (T.sub.d) is derived from the AIF (temporal contrast concentration) following contrast injection shown in (708) and (710) [0052]; for a selected arterial network [0065]-[0066]. Note that temporal parameter (AIF) is derived from the time-series of X-ray images: “we call Costium(t) as an arterial input function (AIF),” “AIF profiles are available from CT scans”  [0039], Figs. 1A and 1B. In Figs. 1A and 1B, the attenuation intensity is shown as a function of time, measured in Hounsfield Units (HU).  That is, a time-series of X-ray images (CT scans) is analyzed, the attenuation intensity is extracted from the images, so that AIF can be obtained as a function of time), wherein the analysis includes: 
determining a curve representative of an intensity over time in the time series of X-ray images (In Figs. 1A and 1B, the attenuation intensity is shown as a function of time, measured in Hounsfield Units (HU).  “The temporal element of contrast dispersion needed for Equation (21) is taken from the time-density curve shown in (710)” [0052], Fig. 9); and 
determine a fractional flow reserve based on the three-dimensional model and the calculated blood flow (“The method also includes calculating an estimate of the fractional flow 
While Mittal teaches determining a slope of the curve at a time of contrast bolus arrival (“Equation (10) shows the representation of TAG for an arbitrary segment (n) in the arterial network for the cosine AIF” [0043]. Equation (10) includes a time derivative of concentration, i.e., a slope of the curve, which is calculated for an arbitrary segment during a time period including a time of contrast bolus arrival, Figs. 1A-B, Step 508, fig. 6; [0052], fig. 9; "the retarded time for each segment should be considered." [0043], Eq. (10)), Mittal does not teach that the processor is configured to generate the three dimensional model based on a segmentation of only the stenosed vessel segment and the one or more branches distal to the stenosed vessel segment, determining a slope of the curve at a time of contrast bolus arrival at a region distal to the stenosed vessel segment.
However, Kassab discloses non-invasive systems and methods for determining fractional flow reserve, which is an analogous art. Kassab teaches that the processor is configured to Note that only the distal branches and the site of stenosis are included in the model of Fig. 5).
Therefore, based on Kassab’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mittal to have the processor configured to generate the three dimensional model based on a segmentation of only the stenosed vessel segment and the one or more branches distal to the stenosed vessel segment, as taught by Kassab, in order to simplify blood flow simulations by using reduced models to avoid time-consuming 3D simulations of blood flows.
Mittal as modified by Kassab further does not teach determining a slope of the curve at a time of contrast bolus arrival at a region distal to the stenosed vessel segment.
However, Yao discloses a method and system for determining time-based index for blood circulation from angiographic imaging data, which is an analogous art. Yao teaches determining a slope of the curve (“an upward slope of the fitted TDC” [0065], SLOPEm, Fig. 7) at a time of contrast bolus arrival (Fig. 7) at a region distal to the stenosed vessel segment (“generating time density data in the ROI from the imaging data at a proximal location and a distal location at least with respect to the predetermined risk blood vessel.  In general, the proximal location is proximal to a suspected stenosis in the predetermined risk blood vessel while the distal location is distal to the suspected stenosis.”  [0032]. “The blood circulation determination device 117 according to 
Therefore, based on Yao’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal and Kassab to determine a slope of the curve at a time of contrast bolus arrival at a region distal to the stenosed vessel segment, as taught by Yao, in order to facilitate the calculation of FFR (Yao: [0044]). 
Because the three dimensional model in the combined invention of Mittal, Yao, and Kassab is based on a segmentation of only the stenosed vessel segment and the one or more branches distal to the stenosed vessel segment (Kassab: Fig. 5), it would have been prima facie 

Regarding claim 6, Mittal modified by Kassab and Yao teaches a device according to claim 1. 
Mittal teaches that the processor is configured to calculate the fractional flow reserve using at least one boundary condition at an inlet and/or an outlet of the imaged vascular vessel tree (“FIGS. 10 and 11 show an embodiment of this approach: TAFE takes contrast dispersion data from CTA and coverts it into flow-rate for all relevant vessels.  These flow rates then generate inflow and outflow boundary conditions for a computational model.” [0061]. “Step 804 includes using TAFE to determine inflow and outflow boundary conditions for the local arterial network identified above.  In step 806 boundary conditions are used to simulate blood flow in the local arterial network, and in step 808 the pressure in the local arterial network is determined and FFR, PG, loss coefficient are determined for each segment or lesion of interest” [0064]. “3D arterial lumen geometry is calculated from the angiogram and in step 1208, the 3D arterial lumen geometry and the information about CFV and inflow and outflow rate boundary conditions are used to execute computational fluid dynamics (CFD) modeling of the arterial network of interest” [0069]-[0070].)
Regarding claim 11, Mittal modified by Kassab and Yao teaches a device according to claim 6.
 Mittal teaches that the processor is configured to calculate a distal pressure of the stenosed vessel segment using a three-dimensional fluid dynamics simulation (the 3D arterial coronary flow velocity) and inflow and outflow rate boundary conditions are used to execute computational fluid dynamics (CFD) modeling of the arterial network of interest [0069]. FIG. 12 illustrates a summary of the process for implementation of the current method for computational modeling (i.e. CFD calculation) according to an embodiment of the present invention.  Step 800 is determining a lesion or arterial segment of interest from CTA.  In step 802 adjoining arteries in a local arterial network that effect flow or pressure in a segment of interest are determined.  Step 804 includes using TAFE to determine inflow and outflow boundary conditions for the local arterial network identified above.  In step 806 boundary conditions are used to simulate blood flow in the local arterial network, and in step 808 the pressure in the local arterial network is determined and FFR, PG, loss coefficient are determined for each segment or lesion of interest. [0064]).
Regarding claim 12, Mittal modified by Kassab and Yao teaches a device according to claim 1. 
Mittal teaches that processor is configured to generate the three- dimensional model of the portion of the imaged vascular vessel tree based on a portion of the vascular vessel tree distal to the stenosed vessel segment (Fig. 11. Note that fig. 11 shows that the three- dimensional model extends downstream and upstream of a stenosed vessel segment).
Regarding claim 14, Mittal teaches a method for fractional flow reserve determination (The method also includes calculating an estimate of the fractional flow reserve (FFR) within the artery… fig. 12, [0064]; Fig. 5, [0038], [0047]-[0050]), the method comprising the steps of:
 generating a three-dimensional model of an imaged vascular vessel tree (following 3D isotemporal acquisition of the whole heart is illustrated in (702), multiplanar reformations of the three primary coronary vessels are generated [0052]. 3D arterial lumen geometry is calculated Note that fig. 11 shows that imaged vascular vessel tree (the arterial network of interest) surrounds a stenosed vessel segment),  
calculating a blood flow through the stenosed vessel segment based on an analysis of a time-series of X-ray images of the vascular vessel tree by the processor (“applying Eq.  (25) to real-world CT angiography data for absolute flow measurement in a patient with LAD disease, as illustrated in FIG. 9… one variable (T.sub.d) is derived from the AIF (temporal contrast concentration) following contrast injection shown in (708) and (710)” [0052]; “for a selected arterial network” [0065]-[0066]. Note that temporal parameter has to be derived from the time-series of X-ray images), wherein the analysis includes: 
determining a curve representative of an intensity over time in the time series of X-ray images (In Figs. 1A and 1B, the attenuation intensity is shown as a function of time, measured in Hounsfield Units (HU).  “The temporal element of contrast dispersion needed for Equation (21) is taken from the time-density curve shown in (710)” [0052], Fig. 9); and 

While Mittal teaches determining a slope of the curve at a time of contrast bolus arrival (“Equation (10) shows the representation of TAG for an arbitrary segment (n) in the arterial network for the cosine AIF” [0043]. Equation (10) includes a time derivative of concentration, i.e., a slope of the curve, which is calculated for an arbitrary segment during a time period including a time of contrast bolus arrival, Figs. 1A-B, Step 508, fig. 6; [0052], fig. 9; "the retarded time for each segment should be considered." [0043], Eq. (10)), Mittal does not teach that the processor is configured to generate the three dimensional model based on a segmentation of only the stenosed vessel segment and the one or more branches distal to the stenosed vessel segment, determining a slope of the curve at a time of contrast bolus arrival at a region distal to the stenosed vessel segment.
Note that only the distal branches and the site of stenosis are included in the model of Fig. 5).
Therefore, based on Kassab’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mittal to have the processor configured to generate the three dimensional model based on a segmentation of only the stenosed vessel segment and the one or more branches distal to the stenosed vessel segment, as taught by Kassab, in order to simplify blood flow simulations by using reduced models to avoid time-consuming 3D simulations of blood flows.
Mittal as modified by Kassab further does not teach determining a slope of the curve at a time of contrast bolus arrival at a region distal to the stenosed vessel segment.
However, Yao discloses a method and system for determining time-based index for blood circulation from angiographic imaging data, which is an analogous art. Yao teaches determining a slope of the curve (“an upward slope of the fitted TDC” [0065], SLOPEm, Fig. 7) at a time of contrast bolus arrival (Fig. 7) at a region distal to the stenosed vessel segment (“generating time density data in the ROI from the imaging data at a proximal location and a distal location at least with respect to the predetermined risk blood vessel.  In general, the proximal location is proximal 
Therefore, based on Yao’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal and Kassab to determine a slope of the curve at a time of contrast bolus arrival at a region distal to the stenosed vessel segment, as taught by Yao, in order to facilitate the calculation of FFR (Yao: [0044]).

Regarding claim 16, Mittal modified by Kassab and Yao teaches method according to claim 14.
Mittal teaches that the processor is configured to calculate the fractional flow reserve using at least one boundary condition at an inlet or an outlet of the imaged vascular vessel tree (“FIGS. 10 and 11 show an embodiment of this approach: TAFE takes contrast dispersion data from CTA and coverts it into flow-rate for all relevant vessels.  These flow rates then generate inflow and outflow boundary conditions for a computational model.” [0061]. “Step 804 includes using TAFE to determine inflow and outflow boundary conditions for the local arterial network identified above.  In step 806 boundary conditions are used to simulate blood flow in the local arterial network, and in step 808 the pressure in the local arterial network is determined and FFR, PG, loss coefficient are determined for each segment or lesion of interest” [0064]. “3D arterial lumen geometry is calculated from the angiogram and in step 1208, the 3D arterial lumen geometry and the information about CFV and inflow and outflow rate boundary conditions are used to execute computational fluid dynamics (CFD) modeling of the arterial network of interest” [0069]-[0070]).
Regarding claim 20, Mittal modified by Kassab and Yao teaches the device according to claim 1.
s is the arrival time of the bolus” [0040], Eq. (7). “For the cosine function AIF (Eq.  7), the retarded time for each segment should be considered.  Equation (10) shows the representation of TAG for an arbitrary segment (n) in the arterial network for the cosine AIF” [0043]. The retarded time for each segment is contrast arrival time at each vessel segment including the stenosed vessel segment [0047], Fig. 5, eq.(12)).  


Claims 2, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, Kassab, and Yao as applied to claims 1 and 14, as evidenced by Reddinger (CT PHYSICS Registry Review, Imaging Education Associates, 2007), hereinafter Reddinger.
Regarding claim 2, Mittal modified by Kassab and Yao teaches the device according to claim 1.
Mittal teaches that the processor is further configured to perform a brightness calibration prior to the analysis of the time-series of X- ray images (the normalized mean attenuation value [0050]. FIG. 8 illustrates CFD simulated normalized attenuation profiles for 70% area constriction for voxel resolutions [0051]. Mittal teaches normalization (calibration) based on attenuation of X-rays. Attenuation causes change in the pixel brightness on the detector. Therefore, Mittal teaches brightness calibration. This is also evidenced by Reddinger on Slide 74, page 13: unit for attenuation values within a pixel (brightness); brightness value is determined by the detector signal.)
Regarding claim 5, Mittal modified by Kassab and Yao teaches device according to claim 2.
Note that attenuation is the intensity characteristic, and its gradient defines a slope of a plot. Attenuation causes change in the pixel brightness on the detector, which is also evidenced by Reddinger on Slide 74, page 13: unit for attenuation values within a pixel (brightness); brightness value is determined by the detector signal.)
Regarding claim 15, Mittal modified by Kassab and Yao teaches method according to claim 14.
Mittal teaches that the step of calculating the blood flow through the stenosed vessel segment further comprises calculating the blood flow using calibrated intensities over a region of interest including the stenosed vessel segment (“The non-transitory computer readable medium is also programmed for using the patient specific data obtained from the CT scan to determine contrast distribution and transluminal attenuation gradient (TAG) for the area of interest, calculating transluminal attenuation flow encoding (TAFE) using contrast distribution, TAG, and AIF, and modeling flow velocity using TAFE.” [0017]. “TAG was normalized by the density rise at the ostium” [0056].  “FIG. 13 illustrates a flow diagram of steps associated with converting contrast CT angiographic imaging data into TAFE-ready TAG information for a Note that attenuation is the intensity characteristic. Attenuation causes change in the pixel brightness on the detector, which is also evidenced by Reddinger on Slide 74, page 13: unit for attenuation values within a pixel (brightness); brightness value is determined by the detector signal.)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal, Kassab, and Yao as applied to claim 1, and further in view of Lieber et al. (US 20020025267), hereinafter Lieber.
Regarding claim 3, Mittal modified by Kassab and Yao teaches device according to claim 1,
 Mittal modified by Kassab does not teaches a controllable injector, configured to provide a predefined flow profile of a contrast agent injected into the vascular vessel tree.  
However, Lieber discloses micro-injection pump, which is an analogous art. Lieber teaches a controllable injector, configured to provide a predefined flow profile of a contrast agent injected into the vascular vessel tree (The present invention relates generally to the field of controlled injection devices used to inject contrast media for angiography … [0003]. FIG. 12 is a screen capture of a LABVIEW.RTM. front panel showing a Profile Tracker virtual instrument (VI) for operating the micro-injection pump of the present invention according to a predefined injection flow profile chosen by the user [0028]. Linear traverses 12 and 14 can be controlled according to any predetermined profile to achieve necessary delivery parameters. [0039], fig. 7).
Therefore, based on Lieber’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Yao to include a controllable injector, configured to provide a predefined flow profile of a contrast agent injected into the vascular .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal, Kassab, and Yao as applied to claim 2, and further in view of Takemoto et al (US20150071520), hereinafter Takemoto.
Regarding claim 4, Mittal modified by Kassab and Yao teaches device according to claim 2.
Mittal modified by Kassab does not explicitly teach that the processor is configured to perform the brightness calibration by i) top-hat filtering, or by ii) bone removal, or by iii) digital subtraction of a reference image in at least one image of the time-series of X-ray images or in an image recorded prior to the recording of the time-series of X-ray images.    
However, Takemoto discloses image processing apparatus and x-ray diagnosis, which is an analogous art. Takemoto teaches that the processor is configured to perform the brightness calibration by digital subtraction of a reference image in at least one image of the time-series of X-ray images or in an image recorded prior to the recording of the time-series of X-ray images (The subtraction processing unit 261 is configured to generate a difference image such as a DSA image.  More specifically, the subtraction processing unit 261 generates the difference image (e.g., a DSA image) obtained by performing a subtraction process on a mask image taken in the state where no contrast material has been injected and a contrast image taken in the state where a contrast material has been injected.  In this situation, the subtraction processing unit 261 generates a difference image for each of the frames taken at a predetermined frame rate during a 
Therefore, based on Takemoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Yao to configure the processor to perform the brightness calibration by digital subtraction of a reference image in at least one image of the time-series of X-ray images or in an image recorded prior to the recording of the time-series of X-ray images, as taught by Takemoto, in order to increase the accuracy and fidelity of the hemodynamic information, hemodynamic parameter determination, and related blood flow simulations concerning a fluid's dynamic behavior and fractional flow reserve estimation. These improvements are based on the fact that image parts unrelated to the blood flow will be subtracted as a result of calibration.

Claims 7 – 10, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, Kassab, and Yao as applied to claims 1, 6, 14, and 16, and further in view of Taylor (US 20120041318), hereinafter Taylor.
Regarding claim 7, Mittal modified by Kassab and Yao teaches device according to claim 6.
Mittal does not teach that the processor is configured to use as the at least one boundary condition a pressure or flow constraint or a lumped element model composed of a resistor, a varistor or a capacitor. 
Note that nonlinear resistors are varistors.)
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further 
Regarding claim 8, Mittal modified by Kassab, Yao, and Taylor teaches device according to claim 7.
Additionally, Mittal as modified by Kassab, Yao, and Taylor teaches that the processor is configured to use an aortic pressure measurement as basis for the pressure constraint used as the at least one boundary condition (Taylor: “The Windkessel model 360 includes various parameters (e.g., R.sub.p, R.sub.d, and C) that may be determined based on known information regarding the patient, e.g.,… an aortic pressure” [0179]).
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Kassab, Yao, and Taylor to have the processor configured to use an aortic pressure measurement as basis for the pressure constraint used as the at least one boundary condition, as taught by Taylor, in order to simplify blood flow simulations by using physics-based lumped element models in boundary conditions, which replace complex blood vessel networks and sophisticated and time-consuming 3D simulations of blood flows.
Regarding claim 9, Mittal modified by Kassab and Yao teaches device according to claim 6.

However, Taylor discloses method and system for patient-specific modeling of blood flow, which is an analogous art. Taylor teaches that the processor is configured to adjust the at least one boundary condition based on a determined diameter of a vessel of the imaged vascular vessel tree (The total resistance R may be distributed among the ends a-m based on the respective cross-sectional areas of the ends a-m (e.g., as determined in step 304).  This relationship may be based on an experimentally-derived physiological law (e.g., of the physiological laws 20 of FIG. 1) that correlates the respective resistance at the ends a-m as ….di , where … di  is the diameter of that outlet, and beta is a preset power law exponent, e.g., between -3 and -2, -2.7 for coronary flow, -2.9 for cerebral flow, etc.  [0178]).
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Yao to include the configuration of processor to adjust the at least one boundary condition based on a determined diameter of a vessel of the imaged vascular vessel tree, as taught by Taylor, in order to simplify blood flow simulations by using empirical laws relating resistance to diameter in boundary conditions, which replace complex blood vessel networks.
Regarding claim 10, Mittal modified by Kassab, Yao, and Taylor teaches device according to claim 9.
Mittal teaches that the processor is configured to use a coronary ostium in a boundary condition to determine a flow (coronary ostium,…, Costium(t) as an arterial input function (AIF) Note that AIF defines one of the boundary conditions.) and that 3D arterial lumen geometry is calculated from the angiogram (Note that this implies that blood vessel diameters are derived from experiment [0070]).
	Additionally, Mittal modified by Kassab, Yao, and Taylor teaches that the vessel diameter can be used in empirical relationships for resistances governing blood flows (Taylor: “This relationship may be based on an experimentally-derived physiological law …that correlates the respective resistance as ….di , where …  di  is the diameter of that outlet, and beta  is a preset power law exponent, e.g., between -3 and -2, -2.7 for coronary flow, -2.9 for cerebral flow,” [0178]).
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, Yao, and Taylor to include the configuration of processor to determine a coronary ostium diameter measurement as the determined diameter of the vessel of the imaged vascular vessel tree for adjusting the at least one boundary condition, as taught by Taylor, in order to simplify blood flow simulations by using empirical laws and physics-based models relating flow to resistance to vessel diameter in boundary conditions to connect simulated part to the rest of blood vessel networks with a reduced computational cost.
Regarding claim 13, Mittal modified by Kassab and Yao teaches a medical imaging system comprising a device according to claim 1.
Mittal modified by Kassab and Yao does not explicitly teach a display device that is configured to display the determined fractional flow reserve (Note however that the display is inherent in computing devices disclosed by Mittal: “A computing device, server, tablet, smartphone, or other computer can be used” [0069]).  

B. Displaying Results for Blood Pressure, Flow, and cFFR [0092], [0198]).
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Yao to include a display device that is configured to display the determined fractional flow reserve, as taught by Taylor, in order to provide these data to an operator in a convenient form for review and analysis and making decisions about patient’s treatment.
Regarding claim 17, Mittal modified by Kassab and Yao teaches method according to claim 16.
Mittal modified by Kassab and Yao does not teach adjusting the at least one boundary condition based on a determined diameter of a vessel of the imaged vascular vessel tree.
However, Taylor discloses method and system for patient-specific modeling of blood flow, which is an analogous art. Taylor teaches adjusting the at least one boundary condition based on a determined diameter of a vessel of the imaged vascular vessel tree (“The total resistance R may be distributed among the ends a-m based on the respective cross-sectional areas of the ends a-m (e.g., as determined in step 304).  This relationship may be based on an experimentally-derived physiological law (e.g., of the physiological laws 20 of FIG. 1) that correlates the respective resistance at the ends a-m as ….di , where … di  is the diameter of that 
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Yao to adjust the at least one boundary condition based on a determined diameter of a vessel of the imaged vascular vessel tree, as taught by Taylor, in order to simplify blood flow simulations by using empirical laws relating resistance to diameter in boundary conditions, which replace complex blood vessel networks.
Regarding claim 18, Mittal modified by Kassab, Yao, and Taylor teaches method according to claim 17.
Mittal teaches that the processor is configured to use a coronary ostium in a boundary condition to determine a flow (coronary ostium,…, Costium(t) as an arterial input function (AIF) [0039]. Note that AIF defines one of the boundary conditions.) and that 3D arterial lumen geometry is calculated from the angiogram (Note that this implies that blood vessel diameters are derived from experiment [0070]).
	Additionally, Mittal modified by Kassab, Yao, and Taylor teaches that the vessel diameter can be used in empirical relationships for resistances governing blood flows (Taylor: “This relationship may be based on an experimentally-derived physiological law …that correlates the respective resistance as ….di , where …  di  is the diameter of that outlet, and beta  is a preset power law exponent, e.g., between -3 and -2, -2.7 for coronary flow, -2.9 for cerebral flow,” [0178]).
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further 
Regarding claim 19, Mittal modified by Kassab and Yao teaches method according to claim 14.
Mittal modified by Kassab and Yao does not explicitly teach displaying the determined fractional flow reserve on a display device (Note however that the display is inherent in computing devices disclosed by Mittal: “A computing device, server, tablet, smartphone, or other computer can be used” [0069]).  
	However, Taylor discloses method and system for patient-specific modeling of blood flow, which is an analogous art. Taylor teaches displaying the determined fractional flow reserve on a display device (“FIG. 9 shows an exemplary computed FFR (cFFR) model when the patient is at rest” [0047]. “V. Performing The Computational Analysis And Outputting Results” [0090]. “A. Performing the Computational Analysis” [0091]. “B. Displaying Results for Blood Pressure, Flow, and cFFR” [0092], [0198]).
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Yao to have the determined fractional flow reserve displayed on a display device, as taught by Taylor, in order to provide these data to .

Response to Arguments
                                                         
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. $103 rejection arguments on pages 6-9 of the REMARKS.
Claims 1-20                
The Applicant argues that “Yao determines "blood circulation" by taking the slopes of time-density curves at both a proximal location and a distal location. This is not determining a slope of the curve at a time of contrast bolus arrival at only a region distal to the stenosed vessel segment, as required by amended independent claim 1. By contrast, the present disclosure contemplates calculating blood flow using the slope of only a single intensity curve, at a point that is distal to the stenosis…This calculation represents an improvement over the existing art that requires the slopes of two time-density curves at different locations, and is not disclosed or suggested by Mittal, Kassab, or Yao, even in combination… Claim 14 recites features similar to those recited for claim 1. For at least the same reasons, Mittal, Kassab, and Yao, even when combined, do not disclose or suggest all of the features of amended independent claim 14." (Pages 7-8). The Examiner respectfully disagrees. Because the three dimensional model in the combined invention of Mittal, Yao, and Kassab is based on a segmentation of only the stenosed vessel segment and the one or more branches distal to the stenosed vessel segment (Kassab: Fig. 5), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a slope of the curve at a time of contrast bolus 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/
Primary Examiner, Art Unit 3793